         Case 2:12-cv-00859-LMA Document 1262 Filed 03/03/20 Page 1 of 2



MINUTE ENTRY
AFRICK, J.
March 3, 2020
JS-10 01:00

                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

LASHAWN JONES, ET AL.                                          CIVIL ACTION

VERSUS                                                               No. 12-859

MARLIN GUSMAN, ET AL.                                               SECTION I



      An in-chambers conference was held on this date with representatives

participating on behalf of all parties. The Court discussed with the parties the

progress on renovations at the Temporary Detention Center and issues relating to

the special needs facility. Discussions were also had regarding medical and

mental health care of inmates at the Orleans Justice Center (“OJC”).1 As

expressed during the conference, there is a need for improved communications

between the parties, which will be addressed by US Magistrate Judge Michael

North.




1The Court commends the Tulane Department of Psychiatry for providing improved
psychiatric services for inmates at the OJC.
Case 2:12-cv-00859-LMA Document 1262 Filed 03/03/20 Page 2 of 2



New Orleans, Louisiana, March 3, 2020.



                              _______________________________________
                                      LANCE M. AFRICK
                              UNITED STATES DISTRICT JUDGE




                                 2
